Citation Nr: 0526875	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  02-10 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for warts on both feet.

3.  Entitlement to service connection for a second-degree 
separation of the acromioclavicular joint of the right 
shoulder.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for residuals of 
fracture of the left big toe with a soft tissue injury of the 
left foot.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970 and February 1977 to October 1979.   

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision by a Department of Veterans Affairs (VA) Regional 
Office (RO).  The case was remanded by the Board for 
additional development and processing in October 2003, and 
the case is now ready for appellate review.  


FINDINGS OF FACT

A diagnosis of PTSD is not of record, and there is no 
competent evidence linking a current disability associated 
with warts on both feet, a second-degree separation of the 
acromioclavicular joint of the right shoulder, bilateral 
hearing loss, or a fracture of the left big toe with a soft 
tissue injury of the left foot, to any in-service 
symptomatology or pathology. 


CONCLUSIONS OF LAW

A current disability associated with PTSD, warts on both 
feet, a second-degree separation of the acromioclavicular 
joint of the right shoulder, bilateral hearing loss or a 
fracture of the left big toe with a soft tissue injury of the 
left foot was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5100-5013A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303. 3.304(f) (2004). 
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

In July 2001 and May 2004 letters, the veteran was informed 
of the provisions of the VCAA.  The May 2004 letter also 
requested the veteran to provide the specific information 
with respect to the alleged stressors he suffered during his 
service in Vietnam, as requested in the October 2003 remand.  
In addition, the RO issued a detailed July 2002 statement of 
the case (SOC) and March 2005 supplemental statement of the 
case (SSOC), in which he and his representative were advised 
of all the pertinent laws and regulations.  The Board 
therefore believes that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of evidence was developed with respect to the veteran's 
claims, and that the July 2002 SOC and March 2005 SSOC issued 
by the RO clarified what evidence would be required to 
establish entitlement to service connection for the 
disabilities at issue.  Further, the claims file reflects 
that the March 2005 SSOC contained pertinent language from 
the new duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  All the above notice documents must be read 
in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to the claims adjudicated below has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the issues 
abjudicated below.  Thus, for these reasons, any failure in 
the timing or language of VCAA notice by the RO constituted 
harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to the claims 
adjudicated herein, under both former law and the VCAA.  The 
Board, therefore, finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

As noted in the Introduction, the veteran had two separate 
periods of active service.  The service medical records, in 
pertinent part, include an April 1968 X-ray report which 
revealed a chip fracture in the left big toe, a January 1979 
record reflecting foot warts, and May 1979 records reflecting 
treatment for a second degree separation of the 
acromiclavicular joint of the right shoulder.  His final 
service separation examination did not reflect any residuals 
from these conditions.  The medical history compiled at the 
time of his final separation showed the veteran reporting 
that he was in good health, and he specifically denied having 
any symptoms associated with his shoulder separation since 
May 1979.  Audiometric testing conducted upon separation from 
service revealed some loss of acuity when compared to earlier 
in-service audiometric testing.  


After service, the RO scheduled the veteran for VA 
audiological, orthopedic, podiatric, and skin examinations in 
August 2001, but the veteran failed to report to the 
scheduled examinations.  There is otherwise no post-service 
clinical evidence, to include any clinical record reflecting 
a diagnosis of PTSD.  

With respect specifically to the PTSD claim, the veteran 
alleges combat-related stressors associated with his service 
in Vietnam, including witnessing a vehicle explode after he 
had completed a mine-sweep of a road; recovering dead bodies; 
being ambushed; watching three friends die from 
electrocution; and experiencing rocket and mortar attacks at 
base camp and in Chu Li.

The service personnel records confirm that the veteran was in 
the Republic of Vietnam from July 14, 1969, to June 13, 1970, 
with the United States Army attached to Company E, 26th 
Engineering Battalion, Americal Division.  He was awarded the 
Vietnam Campaign Medal, Vietnam Service Medal, and Republic 
of Vietnam Gallantry Cross Unit Citation with Palm.  None of 
these awards or decorations is indicative of combat.  His 
military occupational specialty during his Vietnam tour was 
as a Bridge Specialist, and he reported that the major duties 
of this tour involved transportation, building and guarding 
bridges, sweeping for mines and booby traps, setting up night 
ambushes and patrols, and running re-supply convoys.  He 
reported that a fellow soldier, JF, was with him during an 
earlier tour in Europe, and then went to Vietnam with him.  

In its May 2004 letter to the veteran, with a copy to his 
representative, the RO requested that the veteran provide the 
address of JF, in order to elicit a statement from him.  This 
letter also requested that he provide a comprehensive, 
detailed statement with respect to his alleged stressors to 
allow for meaningful research and review by the U.S. Armed 
Services Center for Unit Records Research (CURR).  The letter 
was not returned as undeliverable, and therefore is presumed 
to have been received.  No response is of record, and a 
December 2004 form in the file reflects that, when contacted 
post-remand, the CURR could not confirm the alleged stressors 
with the information that had been provided.  


III.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

As noted above, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
However, the mere occurrence of a disease or injury in 
service is not enough; there must also be a present 
disability resulting therefrom.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 
223 (1992). 

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, supra.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  The 
Board is bound by the holding of the General Counsel opinion.  
38 U.S.C.A. § 7104(c).  Pursuant thereto, a PTSD claim is to 
be evaluated based upon "all pertinent evidence in each 
case, [with] assessment of the credibility, probative value, 
and relative weight of the evidence," with "no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy."  Id.  If the evidence establishes 
that the veteran engaged in combat with the enemy and his 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor.

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau, Dizoglio, supra.  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, supra.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, in June 1999, and retroactive to March 1997, that 
regulation was amended to read as follows:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and 
credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is 
related to that combat, in the absence of clear 
and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the 
evidence establishes that the veteran was a 
prisoner-of-war under the provisions of § 3.1(y) 
of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions 
and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), codified at 38 C.F.R. § 
3.304(f) (2001) (effective March 7, 1997).  The amendment 
implemented the Cohen decision, which had held that 38 C.F.R. 
§ 3.304(f) did not adequately reflect the law of the 
governing statute, 38 U.S.C.A. § 1154(b).  The effective date 
of the amendment, March 7, 1997, was the date the Cohen 
decision was issued by the Court.

More recently, section 3.304(f) was again amended, in part to 
address PTSD claims based upon personal assault upon the 
veteran not involving any combat type of situation.  The 
regulation, as amended, now reads, in pertinent part:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection 
may be established based on other in-service 
stressors, the following provisions apply for 
specified in-service stressors as set forth 
below:

(1)  If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

(2)  If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and 
the claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.

(3)  [for claims based upon in-service 
personal assault in a non-combat setting, 
not in issue in this case].

67 Fed. Reg. 10,330 (March 7, 2002), now codified at 38 
C.F.R. § 3.304(f) (2004).  The effective date of the 
amendment was March 7, 2002, the date of its issuance as a 
final rule.

Applying the criteria above to the facts summarized above, 
the Board notes that, while the service medical records 
reflect some evidence of treatment for the claimed 
disabilities, there is no post-service evidence of any 
current disability associated with the conditions for which 
service connection is claimed, much less any competent 
medical evidence linking a current disability associated with 
the claimed conditions to service.  In this regard, the Board 
further notes that, given the veteran's failure to attend the 
August 2001 VA examinations, we have no choice but to 
adjudicate his claim based upon the limited evidence that is 
of record.  38 C.F.R. § 3.655(b). 

With respect specifically to the claim for service connection 
for PTSD, as there is no evidence that he has a current 
diagnosis of PTSD consistent with the criteria found in DSM-
IV, the Board need not address in further detail the presence 
or absence of the additional elements required under 38 
C.F.R. § 3.304(f) to warrant service connection for PTSD.  
The Board notes parenthetically in this regard that the 
veteran has failed to provide the specific information 
necessary as to the claimed stressors to allow for any 
meaningful attempt to verify these stressors.  Thus, as the 
duty to assist the veteran is not a "one way street," and 
when, as in the instant case, it is the veteran who has the 
"information that is essential in obtaining the putative 
evidence," the veteran cannot "passively wait" for the 
assistance of VA, but must affirmatively cooperate by 
responding to requests for inforation and by showing up for 
medical examinations.  See Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991).   

The Board recognizes the veteran's belief in the validity of 
his claims, and respects his right to offer his opinion in 
this regard, that he warrants compensation due to service-
connected disability.  However, as a layperson, he is not 
deemed competent to present evidence as to diagnosis, medical 
etiology, or causation.  See Routen, Espiritu, supra.

In summary, therefore, the Board finds that the probative 
value of the positive evidence is outweighed by the negative 
evidence of record in this case.  Therefore, the claims for 
service connection for PTSD, warts on both feet, a second-
degree separation of the acromioclavicular joint of the right 
shoulder, bilateral hearing loss and a fracture of the left 
big toe with a soft tissue injury of the left foot must be 
denied.  Gilbert, 1 Vet. App. at 49


ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for warts on both feet is 
denied. 

Entitlement to service connection for a second-degree 
separation of the acromioclavicular joint of the right 
shoulder is denied. 

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for residuals of fracture 
of the left big toe with a soft tissue injury of the left 
foot is denied. 




____________________________
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


